                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

    STACY LYNN MINGO,

                 Plaintiff,

          vs.                                         CIV. NO. 1:19-cv-00440-SMV

    ANDREW SAUL,
    Commissioner of Social
    Security,

                 Defendant.

                                            ORDER

         Defendant, the Commissioner of Social Security (Commissioner), by and through

his counsel, has filed an unopposed motion with this Court, pursuant to 42 U.S.C. § 405(g), to

enter a judgment with an order of reversal with remand of the case to the Commissioner for

further administrative proceedings. The Court, noting that the Motion is unopposed, finds that

the Motion is well-taken and should be GRANTED. Upon remand, the Social Security

Administration’s Appeals Council will remand the matter to a new ALJ for a de novo hearing

and new decision.

         This Court hereby REVERSES the Commissioner’s decision under sentence four of 42

U.S.C. § 405(g) with a REMAND to the Commissioner for further administrative proceedings.1

See Shalala v. Schaefer, 509 U.S. 292 (1993).

SIGNED _February 21_, 2020
                                                    ___________________________________
                                                    STEPHAN M. VIDMAR
                                                    United States Magistrate Judge

1
 The clerk of the Court will enter a separate judgment pursuant to the Federal Rules of Civil
Procedure, Rule 58.
SUBMITTED AND APPROVED BY:
Electronically submitted 2/20/2020
LAURA RIDGELL-BOLTZ
Special Assistant United States Attorney


Electronically approved 2/20/2020
FELIZ MARTONE
Attorney for Plaintiff




                                           2
